Motion Granted; Abatement Order filed August 28, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00372-CR
                                   ____________

                 BRYAN TOBIN SHACKERFORD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1372974

                            ABATEMENT ORDER

      On August 22, 2014, appellant’s counsel filed a motion to abate the appeal
due to the death of appellant. Attached to the motion is a copy of the death
certificate, showing that appellant died on June 8, 2014.

      The death of an appellant during the pendency of an appeal deprives this
court of jurisdiction. See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App. 1994).
When an appellant dies after an appeal is perfected, but before this court issues the
mandate, the appeal is to be permanently abated. See Tex. R. App. P. 7.1(a)(2).

      Accordingly, we order the appeal permanently abated.



                                     PER CURIAM



Panel consists of Justices McCally, Brown and Wise.